The opinion of the court was delivered by
Collamer, J.
— The contract for mutual releases was a legal contract, on sufficient consideration, and was actually executed. In such case each party, by the terms of the contract, takes on himself the risk of any misunderstanding or want of recollection as to the true state of the claims ; and such, in the absence of fraud, is its legal effect. It is said it is wanting in the essential ingredient of a contract, that is, a meeting and mutual consent of minds; but this is not so. The terms to which both assent, are, we agree mutually to discharge each other from all demands and each to risk, on his part, all misunderstanding or want of knowledge or recollection of the true state of our claims. The contract or settlement is not made on the ground that the claims are precisely equal, or that the sum paid on the contract will make them so, but is made on the ground that each shall run his own risk.
It is said if one pays over money, from a misunderstanding of facts, he may recover it, and it is, therefore, concluded that a contract, made by one who does not understand all the facts, is not binding. This is not law. It is preposterous to say, a man may have a contract executed to him and he avail himself of all its advantages, .and yet,if he is in any material respect mistaken, he is not bound. If a man buy property and it is delivered to him, he cannot hold that property and be excused from performing his part, by paying therefor, because he has been mistaken as to its qualities or value, unless there has been some fraud in the other party.
Some chancery decisions have been produced, tending to show that chancery will sometimes set aside a contract for mistake. That is sometimes done, in chancery, by restoring each party to their former rights. Bui, in this case, the plaintiffs are requiring much more than this. They are requiring *381that the deceased shall abide by his discharge and the plaintiffs hold all they received and recover this account besides, and that, too, without showing but what Wright has already paid much more than he ever owed. Holbrook v. Blodget, 5 Vt. R. 526.
Judgment affirmed.